833 F.2d 1024
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sherby HOLCOMBE and Sarah King, Petitioners,v.VETERANS ADMINISTRATION, Respondent.
No. 87-3232.
United States Court of Appeals, Federal Circuit.
Oct. 23, 1987.

Before NIES, BISSELL, and MAYER, Circuit Judges.
BISSELL, Circuit Judge.


1
The final decision of the Merit Systems Protection Board (Board) on Docket Numbers NY075286A0491 and NY075286A0492 denying the appellant's motion for attorney fees is affirmed on the basis of the Board's opinion.